DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 21-30, drawn to a cap for a medical device comprising a feature configured to receive a snare loop such that an entirety of the snare loop may be positioned to one side of a central longitudinal axis of a lumen of the cap, classified in A61B1/0014.
II.	Claims 31-35, drawn to a cap for a medical device comprising a feature having a head and a post, classified in A61B1/0008.
III.	Claims 36-40, drawn to a cap for a medical device comprising a channel along an outer circumferential surface of a central lumen, classified in A61B1/018. 
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention II does not require the feature be configured to receive a snare loop such that an entirety of the snare loop may be positioned to one side of a central longitudinal axis of a lumen of the cap. The subcombination has separate utility such as a cap with a feature that does not comprise a head and post, classified in A61B1/0014. 
Inventions III and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention III does not require the feature be configured to receive a snare loop such that an entirety of the snare loop may be positioned to one side of a central longitudinal axis of a lumen of the cap. The subcombination has separate utility such as a cap that does not comprise a channel along an outer circumferential surface of the lumen, classified in A61B1/0014. 
Inventions III and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention III does not require the feature have a head and post. The subcombination has separate utility such as a cap that does not comprise a channel along an outer circumferential surface of the lumen, classified in A61B1/0008. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)  and the prior art applicable to one species would not likely be applicable to another invention. 
(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The application comprises claims directed to the following patentably distinct species: 
Upon election of any of Inventions I-III, a Species must be elected from Set I:    
Set I: 
    Species A: A system or method utilizing an endoscope cap assembly, as discussed with reference to Figs.1-5 and 8. 
    Species B: A system or method utilizing a clutch mechanism, as discussed with reference to Figs.6a-c.
    Species C: A system or method utilizing a hook, as discussed with reference to Figs.7a.
    Species D: A system or method utilizing a hook, as discussed with reference to Figs.7b.
    Species E: A system or method utilizing a hook, as discussed with reference to Figs.7c.
Upon election of Species A, a Species must be elected from Set II:
Set II:
    Species F: The system or method utilizing a cap as discussed with reference to Figs.1-2. 
    Species G: The system or method utilizing a cap as discussed with reference to Fig.3a. 
    Species H: The system or method utilizing a cap as discussed with reference to Fig.3b.
    Species I: The system or method utilizing a cap as discussed with reference to Fig.3c.
    Species J: The system or method utilizing a cap as discussed with reference to Fig.3d.
    Species K: The system or method utilizing a cap as discussed with reference to Fig.3e.
    Species L: The system or method utilizing a cap as discussed with reference to Fig.3f.
    Species M: The system or method utilizing a cap as discussed with reference to Fig.4.
    Species N: The system or method utilizing a cap as discussed with reference to Fig.5.
    Species O: The system or method utilizing a cap as discussed with reference to Fig.8.
Note: these 1-2 species to be elected shall together constitute a single grouping of patentably indistinct species.
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held to be generic. Further, applicants are required to point out which claims correspond with which species, including new or amended claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of inventions (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143). and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Amanda Klinker on 5 July, 2022 a provisional election was made without traverse to prosecute the invention of Invention I (claims 21-30) and Species A and F.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 21-29 are examined.
For applicant’s reference, claim 30 is drawn to nonelected species J, L, M or N, as currently worded. This is particularly as “one feature configured to receive the snare”, which claim 30 requires there be only one of, is particularly broad, narrowing the scope of claim 30 to a great degree. If the applicant were to narrow the meaning of “feature” in this claim, the scope of the claim would broaden and encompass the elected species. “only one feature configured to receive the snare” as set forth in claim 30 is not the same item as “a feature disposed on and protruding outwardly from the outer circumferential surface of the cap, proximal of a distalmost end of the cap, and wherein the feature is configured to receive a snare loop of a medical device about the feature, such that, in at least one configuration, an entirety of the snare loop is positioned to one side of a central longitudinal axis of the central lumen.” of claim 21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 21, the claim reads “in at least one configuration” [lines 5-6]. It is not clear what is being configured. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that it is the snare loop which is being configured.
	In regards to claim 26, the claim reads “the cap channel” [lines 2-3]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this will be assumed to be a newly recited item. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by McWeeney (US PGPUB 2011/0257477). 
In regards to Claim 21, McWeeney discloses a cap [10, 13, 16, Figs.1-3, para.16] for a medical device, the cap comprising: 
a wall [circumferential wall surrounding the central lumen of 10, including the portions of 16 which enclose it, Fig.2] defining a central lumen and having an outer circumferential surface [portions of 10 and 16 surrounding the central lumen of 10, Fig.2]; and 
a feature [either of the distal ‘prongs’ of 16 protruding outwardly from the outer circumferential surface of the cap, Figs.1-3] disposed on and protruding outwardly from the outer circumferential surface of the cap, proximal of a distalmost end of the cap [Fig.3; it can be seen that the distalmost portion of 10 protrudes more distally than 16. Further, when deflected the prongs of 16 would be even further proximal than the distalmost portion of 10; para.27], and wherein the feature is configured to receive a snare loop of a medical device about the feature, such that, in at least one configuration, an entirety of the snare loop is positioned to one side of a central longitudinal axis of the central lumen [a medical device which is a snare loop, placed through 16, could be looped around either prong of 16 designated as the feature.].
In regards to Claim 22, McWeeney discloses the cap of claim 21, wherein the wall includes a cap channel [16, Figs.1-3, para.23-24, 26] extending along a length of the wall, wherein the cap channel is configured to receive a sheath of the medical device.
In regards to Claim 23, McWeeney discloses the cap of claim 22, wherein the cap channel extends along the outer circumferential surface [Figs.1-3].
In regards to Claim 24, McWeeney discloses the cap of claim 23, wherein at least a portion of the cap channel is open such that the sheath is only partially circumferentially surrounded by the cap channel [Figs.1-3, para.26].
Claims 21-23 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Axon (US PGPUB 2013/0090527). 
In regards to claim 21, Axon discloses a cap [3, Figs.1-3, para.94] for a medical device, the cap comprising: 
a wall [outer wall of 3, Figs.1-3] defining a central lumen [lumen within 3, Fig.3] and having an outer circumferential surface [outer surface of 3, Figs.1-3]; and 
a feature [any of prongs 2, Figs.1-3, para.91] disposed on and protruding outwardly from the outer circumferential surface of the cap, proximal of a distalmost end of the cap [Figs.1, 3], and wherein the feature is configured to receive a snare loop of a medical device about the feature, such that, in at least one configuration, an entirety of the snare loop is positioned to one side of a central longitudinal axis of the central lumen [a medical device which is a snare loop could be looped around any prong 2 designated as the feature.].
In regards to claim 22, Axon discloses the cap of claim 21, wherein the wall includes a cap channel [lumen of 3, Fig.3; the applicant has not set this forth such that this excludes the central lumen set forth in claim 21] extending along a length of the wall, wherein the cap channel is configured to receive a sheath of the medical device [the medical device, not positively set forth here, could be inserted into the lumen of 3 at a different time, and could also be separated from the medical device and inserted into the lumen of 3 at the same time].
In regards to Claim 23, Axon discloses the cap of claim 22, wherein the cap channel extends along the outer circumferential surface [Figs.1-3; the cap channel (lumen of 3) exists in parallel with the outer circumferential surface. This meets the literal understanding of “extends along”]. 
In regards to claim 25, Axon discloses the cap of claim 21, further comprising an elastomeric sleeve [3, Figs.1-3, para.62, 91]. 
In regards to claim 26, Axon discloses the cap of claim 25, wherein the sleeve includes a sleeve channel [interior of 3, Fig.3; the applicant has not set forth the sleeve channel such that it does not exclude the central lumen of claim 1] extending along a length of the sleeve, wherein the sleeve channel is aligned with the cap channel [interior of 12, Fig.3; see the corresponding 112 (b) rejection hereinabove].
In regards to claim 27, Axon discloses the cap of claim 26, wherein the sleeve channel extends along an outer circumferential surface of the sleeve [Figs.1-3; the sleeve channel (lumen of 3) exists in parallel with the outer circumferential surface. This meets the literal understanding of “extends along”].
In regards to claim 28, Axon discloses the cap of claim 25, wherein the sleeve further includes a pair of arms [any of adjacent prongs 2 not designated as the feature, Figs.1-3] extending from an outer circumferential surface of the sleeve, and wherein in the pair of arms are configured to receive a sheath of the medical device [a sheath of the medical device could be passed therebetween].
In regards to claim 29, Axon discloses the cap of claim 21, wherein the feature includes a post and a head [Figs.1-3, 8; each prong has a shaft and a distal tip].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weitzner et al. (US PGPUB 2008/0188890)
Surti (US PGPUB 2011/0152618)
Ostrovsky et al. (US PGPUB 2019/0261835)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795